                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
    EMMACULATE REFLECTIONS, LLC,
    and KELLERMEYER BERGENSONS
    SERVICES, LLC,

                       Plaintiffs,             CASE NO.: 6:19-cv-02233-Orl-78LRH
    v.

    NABILA ALTMAN,

                    Defendant,
    __________________________
    NABILA ALTMAN,

                       Counter-Plaintiff,
    v.

    KELLERMEYER BERGENSONS
    SERVICES, LLC,

                       Counter-Defendant.


         DEFENDANT/COUNTER-PLAINTIFF NABILA ALTMAN’S SUPPLEMENT
              TO MOTION TO STRIKE AFFIRMATIVE DEFENSES AND
                   DEEM AFFIRMATIVE DEFENSES DENIALS 1

           Defendant/Counter-Plaintiff Nabila Altman, through her undersigned counsel and

pursuant to Local Rule 3.01(g), hereby submits this Supplement to her Motion to Strike

Affirmative Defenses and Deem Affirmative Defenses Denials (DE 25) (“Motion”), and in

support states:




1
    Defendant/Counter-Plaintiff Nabila Altman is “Defendant/Counter-Plaintiff.”
Plaintiff/Counter-Defendant Kellermeyer Bergensons Services, LLC, is “Plaintiff/Counter-
Defendant.”
                                      MEMORANDUM

       On Friday, March 13, 2020, Defendant/Counter-Plaintiff filed her Motion with respect

to certain defenses raised by Plaintiff/Counter-Defendant. As indicated in the Motion, despite

the undersigned’s efforts, the Parties were unable to coordinate a conferral call by the deadline

to file. In accordance with Local Rule 3.01(g), the Parties subsequently conferred by telephone

and on March 17, 2020 and were unable to reach an agreement regarding any of the relief

sought in the Motion (DE 25).

                                       CONCLUSION

       WHEREFORE, Defendant/Counter-Plaintiff Altman respectfully requests that this

Court enter an order granting the Motion and for all other relief this Court deems fit.

                         LOCAL RULE 3.01(g) CERTIFICATION

       Pursuant to Rule 3.01(g), Counsel for Defendant/Counter-Plaintiff certifies that the

Parties conferred via telephone on March 17, 2020 and were unable to resolve any issues in

the Motion (DE 25).

Dated: March 19, 2020                                         Respectfully submitted,

                                                              By: s/ Christopher S. Prater
                                                              Jonathan E. Pollard
                                                              Florida Bar No.: 83613
                                                              jpollard@pollardllc.com
                                                              Trial Counsel
                                                              Christopher S. Prater
                                                              Florida Bar No.: 105488
                                                              cprater@pollardllc.com
                                                              Pollard PLLC
                                                              100 SE 3rd Ave., Ste. 601
                                                              Fort Lauderdale, FL 33394
                                                              Telephone: (954) 332-2380
                                                              Attorneys Nabila Altman



                                               2
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2020 this document was electronically served on all

counsel of record via the Court’s electronic case filing system.

                                                             By: s/ Christopher S. Prater
                                                                     Christopher S. Prater




                                               3
